IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF ARKANSAS
CENTRAL DIVISION

MARK and SUSAN REYNOLDS, on behalf
of themselves and their minor children

Sophie and Lovey Reynolds PLAINTIFFS
V. No. 4:21-cv-451-DPM

BLACKBERRY FARM, LLC; TEXTRON
SPECIALIZED VEHICLES d/b/a E-Z Go;
and MIKEY’S MOTORS, LLC DEFENDANTS

THOMAS and GINGER BLACKMON, on behalf
of themselves and their minor children Grace

and Clark Blackmon PLAINTIFFS
Vv. No. 4:21-cv-459-DPM

BLACKBERRY FARM, LLC; TEXTRON
SPECIALIZED VEHICLES d/b/a E-Z Go;
and MIKEY’S MOTORS, LLC DEFENDANTS

ORDER
1. Given where this case needs to be litigated, the three motions
to dismiss — Doc. 15 & 17 in 4:21-cv-451-DPM and Doc. 10 in 4:21-cv-459-
DPM ~—are denied without prejudice as moot. Blackberry’s motions for
extension of time to respond to the complaint — Doc. 23 in 4:21-cv-451-
DPM and Doc. 16 in 4:21-cv-459-DPM —are granted. Answers or Rule
12(b) motions due by 25 August 2021. In exchange, Blackberry must

Case 3:21-cv-00293-DCLC-HBG Document 25 Filed 08/11/21 Page1of2 PagelD #: 110
provide identifications for the two onlookers and several other
witnesses that rushed over to help, if it has them. Witness statements
can be turned over in due course through normal discovery channels
after Blackberry determines what, if any, privileges or protections
apply to those materials.

2. The pending motions, related filings, and further thoughts
from the parties confirm that the interest of justice will be best served
by transferring these companion cases to the United States District
Court for the Eastern District of Tennessee. The motions to transfer —
Doc. 19 in 4:21-cv-451-DPM and Doc. 12 in 4:21-cv-459-DPM —are
granted. Both cases are transferred to that district. 28 U.S.C. § 1404(a).

So Ordered.

VW preh ell F-
D.P. Marshall Jr.
United States District Judge

/| Pusuot Opal

 

-2-
Case 3:21-cv-00293-DCLC-HBG Document 25 Filed 08/11/21 Page 2of2 PagelD#: 111
